There is no merit to the defendants’ contention that the evidence was insufficient to warrant the jury’s findings that they were negligent in servicing the Spanoses’ boiler and that their negligence was the cause of the fire *924which damaged the building. On those portions of the highly conflicting evidence most favorable to the plaintiffs the jury could have found that the Spanoses relied on the defendants to service their oil burner; that the defendant Kahn, the general manager of the corporate defendant, had repaired a crack in the boiler on the evening of December 28,1972; that he was working next to the boiler on the tank-less hot water heater on the afternoon of January 3, 1973; that at about 5:40 p.m. three loud cracks were heard from the boiler; that the boiler began leaking water; that Kahn and his assistant left the premises shortly before 6:00 p.m., leaving the water leaking from the boiler without having turned off the furnace or determined whether the boiler’s automatic low-water cutoff was operating properly; that shortly after 6:00 p.m. the top of the furnace was discovered to be glowing red from the heat; and that that condition and the resulting fire was caused by the furnace’s continuing to operate despite the loss of water from the boiler. The witness Ryan testified, in answer to an unobjected to question, that the probable cause of the fire was the failure of the low-water cutoff; the defendant Kahn himself acknowledged that it was “[o]ne of the probable reasons.” That the leak was significant in volume was inferable from the short period which elapsed between the time of its initial occurrence and the time the boiler overheated. The jury could infer negligence in these circumstances without the benefit of expert testimony. Compare Stewart v. Worcester Gas Light Co., 341 Mass. 425, 433-434 (1960); Toppin v. Buzzards Bay Gas Co., 348 Mass. 397, 401 (1965). Contrast Stewart v. Worcester Gas Light Co., 341 Mass. at 435; Triangle Dress, Inc. v. Bay State Serv., Inc., 356 Mass. 440, 441-442 (1969).
Robert H. Goldman (Michael D. Quinlan with him) for the defendants.
Robert T. Nagle (Roland I. Wood with him) for William P. Spanos & another.
Philip W. Riley for William Sullivan.

Judgments affirmed.